Pee Coeiam,
The evidence on this record fails entirely to disclose any negligence on the part of the borough, or any notice to the borough authorities of any danger in the condition of the sidewalk at the place of the accident. The ditch was dug by a plumber, to lay a water pipe to the adjoining, property. It was about thirty inches wide and three feet deep. It was filled up immediately when it was made, and the earth was rammed into the trench when it was filled. It was on a public street, and was in constant use for nearly two months before the accident. It was trodden upon every day by all pedestrians passing over it, and ’did not give the least sign of being defective in any manner. The softening of the clay was probably occasioned at some point below the surface by a heavy rain storm in the morning just before the accident. Nothing of this was visible on the surface, and no indication of any danger whatever was given. In these circumstances, showing a latent cause, and irrespective of our decision in borough of West Chester v. Apple, 35 Pa. 284, and kindred cases, there was no evidence of negligence attributable to the borough, and the learned court below committed no error in directing a verdict for the defendant.
Judgment affirmed.